DAVIDSON, P. J.
Appellant was convicted of assault to murder, and given two years in the penitentiary.
This is a companion case to that of John Smith v. State, 147 S. W. 240, recently decided, and in which also motion for rehearing has been overruled. Both cases occurred at the same time. Appellant made the assault charged in this case by shooting a woman with a shotgun. A few minutes later he shot and killed the deceased in the case recently decided. The questions of moment are practically, the same in both cases; the facts varying a little, of course, as to the immediate surroundings and attendant circumstances of the shooting. For a statement of the evidence, and questions discussed and decided, see John Smith v. State, above mentioned. It is deemed unnecessary in view of that decision to review the questions in this record. On the authority of that case, the judgment herein is affirmed.